



Exhibit 10.4


mpcletterhead.jpg [mpcletterhead.jpg]
September 28, 2020




Via Email and US Mail
Hardin Street Transportation LLC
Attn: President
200 E. Hardin Street
Findlay, OH 45840


Effective October 1, 2020, Marathon Petroleum Company LP (“MPC”) will be
transitioning its crude procurement and logistics functions to Marathon
Petroleum Supply and Trading LLC (“MPST”). This letter documents the intent of
MPC, MPST and Hardin Street Transportation LLC (“HST”) with respect to certain
agreements identified on the attached Schedule A that pertain to both crude oil
and condensate (“Crude Oil”) and other commodities (the “Commingled
Agreements”).


To make the transition of crude procurement and logistics functions from MPC to
MPST as seamless and efficient as possible, MPC will assign its rights and
obligations under Commingled Agreements that pertain to Crude Oil to MPST
effective October 1, 2020. MPC will retain all rights and obligations under the
Commingled Agreements that pertain to commodities other than Crude Oil. MPC will
also retain all obligations and liabilities under the Commingled Agreements that
pertain to Crude Oil that accrue prior to October 1, 2020.


It is the intent of the parties to execute amended and restated versions of the
Commingled Agreements to reflect the assignment of Crude Oil rights and
obligations to MPST, and to reflect the retained rights and obligations for
other commodities that remain with MPC (the “A&R Agreements”). If, prior to the
execution of the A&R Agreements, HST determines it is necessary to invoice MPC
for all activity under a Commingled Agreement, MPC agrees to pay for all amounts
attributable to Crude Oil and then MPST will pay MPC.


Please indicate your consent by signing where indicated below. By its signature
below, MPST confirms to you that it will assume all obligations and liabilities
arising under the Agreements after that date, and that it will pay MPC all
amounts attributable to Crude Oil as referenced above. Thank you for your
cooperation.


Sincerely,
Marathon Petroleum Company LP
 
 
 
By MPC Investment LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ Daniel T. Kimmel
 
 
 
Name:
Daniel T. Kimmel
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
ACKNOWLEDGED AND AGREED:
 
CONSENT TO ASSIGNMENT GRANTED:
 
 
 
 
 
Marathon Petroleum Trading and Supply LLC
 
Hardin Street Transportation LLC
 
 
 
 
 
By:
/s/ Dana S. Holden
 
By:
/s/ Shawn M. Lyon
Name:
Dana S. Holden
 
Name:
Shawn M. Lyon
Title:
Vice President
 
Title:
President





--------------------------------------------------------------------------------






SCHEDULE A
COMMINGLED AGREEMENTS
(Marathon Pipe Line LLC)




1
Transportation Services Agreement between Hardin Street Transportation LLC and
Marathon Petroleum Company LP dated 1/1/2015, as amended, to provide
transportation services for Products and Crude Petroleum
 





